Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-20 have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 07, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2,4-6,8-9, 11-12,14-16,18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doherty et al. (US 2004/0195357) in view of Chavez et al. (US 8,165,773), in view of Knockeart et al. (US 2003/0018428).
As per claim 1, Doherty shows a snow maintenance vehicle (snow plow vehicle 40 in Fig. 1), comprising: 
a snow plow (snow plow 40 in Fig. 1); 
a satellite positioning module (GPS receiver 234 and 236; Fig. 10; Para. 50,59,82-83 wherein Para. 82-83; automatic vehicle locating system collected information is taught by the collected information by the GPS receiver 234 in Fig. 10 (mislabeled as “324” in figure) and stationary GPS receiver 236 which provides accurate spacial position information for the vehicle 40 to the computer 216); 
a roadway surface temperature sensor (Para. 80, The transceiver 212 which can be implemented as sensor which provides an output to a road temperature processor 224 which in turn also feeds an output to the computer 216 indicative of the actual road surface temperature); 
a spreader connected to a treatment material container (Fig. 1; Para. 31, 33; spreader system 42 and spreader disk 46; hopper 48 to store material 44) and 
a maintenance decision module (216 in Fig. 9-10) wherein said module processes and analyzes AVL collected information (Fig. 10; Para 82: The database 212 preferably includes a Geographical Information System (GIS) format database for the region in which the vehicle 40 is being operated. Together with the GPS coordinate information from the receiver 234 and the GIS database information in the database 212, the computer 216 constantly tracks the vehicle's position and stores sensed current road conditions, as above described, in the database 212. The computer 216 then compares the position with historical weather conditions and road surface conditions that have occurred at the vehicle's location which are stored in GIS format in the database 212; Para. 50 Additionally, by use of Geographic Information System GIS data in conjunction with Global Positioning System (GPS) data, the precise vehicle location may be automatically determined and automated control initiated.), and one or more of treatment material performance specifications, locally collected information, operator instructions, and weather information to provide treatment recommendations (Fig. 10; Para. 82,83; weather receiver 238 and remote station 232 which may provide weather information; sensing components 2020,2022 and 206,208,210,224 in Fig. 9 forming location sensing portion for locally collected information; Para. 79 computer 216 provides the information which is either displayed to the vehicle operator or provided to automatic control device. Para. 82: conditions encountered in real time, Abstract; current road conditions, continuously updated/most recent data, etc.; weather information from a weather service provider/source, note weather receiver 238 (Fig. 10 and Para. 83); near term weather information from remote station 232, Para. 82; remote station 232 including a keyboard 254 for remote input, Fig. 10 and Para. 85), from sensing components/transceivers 202,222, Fig. 9), and note keyboard 226 associated with the onboard computer 216, Fig. 10, and para. 81: operator can input desired deicing concentrations); Accordingly, the maintenance decision module 216 processes and analyzes AVL collected information is used in addition to uses other information to provide treatment recommendations.).
The invention of Doherty does not explicitly mention an antenna for duplexed communications and a corresponding antenna of the satellite positioning module; and the AVL collected information received from a server. 
In the analogous art of communication system, Chavez shows an antenna for duplexed communications (Fig. 2; antenna which connected to the duplexer 228; col. 3, lines 46-49) and satellite positioning module and a corresponding antenna of the satellite module (Fig. 2; antenna which connected to the GPS locator 256; Col. 3, lines 56-58) wherein the mobile device or mobile communication device can be transmitter-equipped vehicles or the like (col. 3, lines 31-33).
Therefore, it would have been obvious at the time the invention was made to include the satellite antenna for the GPS locator and the antenna for duplexed communications as suggest by Chavez to the snow maintenance vehicle with GPS module as shown by Doherty because the antenna for duplexed communications would provide a system structure that the communication can send and receive signals by a single antenna, thereby increasing the flexibility of the invention.  As known in the art, the design choice of applying duplexed communication element with antenna such as unitary transceiver or separate transmitter and receiver with respectively antenna structure be can based on the availability of the circuitry element or the specific requirement of the respective system by choosing from a finite number of identified, predictable solutions. The respectively antenna structure of duplexed communication and satellite positioning module would provide the proper hardware for communication. It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results.
In the analogous art, Knockeart shows the AVL collected information received from a server (120, 125) (Fig. 1-3; Para. 12, 23,30,71-73, 75-77). 
Therefore, it would have been obvious at the time the invention was made to include the server as suggest by Knockeart to the said module processes and analyzes AVL collected information at vehicle as shown by Doherty because the use of a "server(s)" to store a large amount of information or data associated with (and used, as needed, within) a given system, application or environment, such that all or part of the information/data may advantageously be accessed by another processor-based device (when needing all or part of that information/data) over a wired or wireless network, was well known in the art. Therefore, it would have been obvious for the external "sources" of AVL information in Doherty et al '357 to be "servers" per se, as claimed.  Thus the implementation in view of Knockeart would enhance position correction and when GPS is out of range.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
As per claim 2, the invention of Doherty meets the limitation of claim and further shows an identity of a material contained in the treatment material container and a set of corresponding characteristics of said material are entered into the maintenance decision module via a user interface, by at least one of the following: an operator, a supervisor, or other personnel (Para. 81: operator can input desired deicing concentrations; computer 216 "maps" the received/collected "inputs"—in the regard, note also the various processors (206,208,210,224), e.g. a chemical composition processor 210 (para. 78), in Fig. 9— against one or more treatment parameters, note: application of fluid materials in proportional amounts, Abstract; liquids and/or solids, para. 6; application of plural materials to a surface simultaneously and in desired proportions, para. 13; sand or salt granules, para. 16; spreader materials, para. 18; proportioning plural materials, para. 51; optimal dispensed mixture rates, para. 60; database of predetermined criteria, para. 81; the coordinated application of a plurality of materials, Abstract; quantitative density and composition information 214, para. 78; what additional chemicals need to be deposited on the road surface, para. 79).
As per claim 4, the invention of Doherty in view of Chavez meets the limitation of claim and Doherty further shows the treatment recommendations are provided to at least one of the following: a local operator, a local supervisor, a remote supervisor and an AVL system server (Para. 81: operator can input desired deicing concentrations; computer 216 "maps" the received/collected "inputs"—in the regard, note also the various processors (206,208,210,224), e.g. a chemical composition processor 210 (para. 78), in Fig. 9— against one or more treatment parameters, note: application of fluid materials in proportional amounts, Abstract; liquids and/or solids, para. 6; application of plural materials to a surface simultaneously and in desired proportions, para. 13; sand or salt granules, para. 16; spreader materials, para. 18; proportioning plural materials, para. 51; optimal dispensed mixture rates, para. 60; database of predetermined criteria, para. 81; the coordinated application of a plurality of materials, Abstract; quantitative density and composition information 214, para. 78; what additional chemicals need to be deposited on the road surface, para. 79; IN ADDITION AVL information being "servers", per se.  The use of a "server(s)" to store a large amount of information or data associated with (and used, as needed, within) a given system, application or environment, such that all or part of the information/data may advantageously be accessed by another processor-based device (when needing all or part of that information/data) over a wired or wireless network, was well known in the art. Therefore, it would have been obvious for the external "sources" of weather and AVL information in Doherty et al '357 to be "servers" per se, as claimed.).
As per claim 5, the invention of Doherty in view of Chavez meets the limitation of claim and Doherty further shows the treatment recommendations automatically control an on-board maintenance vehicle treatment operation consistent with the treatment recommendations (Para. 79,82,83, automatic control device; computer 216 provides the information). 
As per claim 6, the invention of Doherty in view of Chavez meets the limitation of claim and Doherty further shows the treatment recommendations include at least one of the following: a treatment material type, a treatment material application amount, a treatment material application rate, a concentration of de- or anti-icing agent, a treatment material mixture composition, a plowing strategy, a pre-storm treatment strategy, a mid-storm treatment strategy, a post-storm treatment strategy, and a treatment location (the "chemicals", "fluid materials", etc. in Doherty et al '357 are inherently anti-icing and/or de-icing "agents" (note e.g. "deicing concentrations", para. 81). The "treatment recommendation" inherently includes at least a treatment material "type" ("...what additional chemicals need to be deposited on the road surface", para. 79). The "weather information" inherently includes at least current and/or "future" temperatures, etc. (note "weather forecast data", para. 83)).
As per claim 8, the invention of Doherty in view of Chavez meets the limitation of claim and Doherty further shows the locally collected information includes at least one of the following: information describing how a selected roadway segment is currently being treated by the maintenance vehicle associated with the maintenance decision module, information showing the amount of treatment material currently being applied to the selected roadway segment by the associated maintenance vehicle, current operator observed roadway condition of the selected roadway segment, current operator observed traffic level on the selected roadway segment, current operator observed precipitation type, rate, and/or accumulation (Para. 91; actual surface conditions and observations may also be inputted to the computer via the keyboard 22 or other input device. In addition, Doherty includes at least "road condition" (e.g., the "depth of any surface layer of material on the roadway", para. 78), "infrared imaging information" (note IR transceiver 222 in Fig. 9 (para. 80), etc.).
As per claim 9, the invention of Doherty in view of Chavez meets the limitation of claim and Doherty further shows the maintenance decision module uses known, developed or proprietary maintenance decision support system algorithms and the treatment recommendations are based on at least one of actual information, predicted information, hypothetical information, or a combination thereof (condition encountered in real time, Abstract; Para. 82: current road conditions, continuously updated/most recent date, etc. Fig. 10: operator input; Para. 91; actual surface conditions and observations. At least show actual information to facilitate the system algorithms and the treatment recommendations). 
As per claims 10-12, 14-16, 18-19, they are method claims correspond to apparatus claims 1-2,4-6,8-9; they are therefore rejected for the similar reasons set forth. 


Allowable Subject Matter
Claims 3,7,10,13,17,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689